UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

| UNITED STATES OF AMERICA,

Case No. 19cr4051-CAB
Plaintiff,
VS. : |
GABRIEL | JUDGMENT OF DISMISSAL

GONZALEZ-ORTEGA,

 

Defendant.

 

IT APPEARING that the defendant is now entitled to be discharged for the reason that:

an indictment has been filed in another case against the defendant and the Court has

Xx] -

 

 

 

 

granted the motion of the Government for dismissal of this case, without prejudice; or
LI the Court has dismissed the case for unnecessary delay; or
L] the Court has granted the motion of the Government for dismissal; without prejudice; or _
[} the Court has granted the motion of the defendant for a judgment of acquittal; or
Ll. ajury has been waived, and the Court has found the defendant not guilty; or
Othe jury has returned its verdict, finding the defendant not guilty;
of the offense(s) as charged in the Indictment/Information:
Ct 1 -8:1326(a),(b) - Attempted Reentry of Removed Alien (Felony)
.
Dated LM/

 

 

bed lliam:V. J—
ited States Magistrate Judge

  
  

   

$ 2049 |

et

!
i FOOURT
BAK COSDIST RIC CALIFORNIA

\ SOUTHERN DISTRI DEPUTY
ty erect a

 
 
      
